PER CURIAM.
This appeal presents for review the correctness of a reinstatement order entered by the trial judge, after dismissal of the cause for lack of prosecution, pursuant to the provisions of Rule 1.420(e), Florida Rules of Civil Procedure, 30 F.S.A. We reverse upon the authority of State ex rel. Avery v. Williams, Fla.App.1969, 222 So.2d 477.
The plaintiff in the trial court neglected to show any cause prior to the hearing as to why the matter should not be dismissed. The attempt, after the order of dismissal, was both untimely and insufficient. Atlantic Coast Line R. Co. v. Hill, Fla.1955, 76 So.2d 861; Miller v. Hartley’s Inc., Fla. App.1957, 97 So.2d 211; Allen v. Gaither, Fla.App.1959, 112 So.2d 855; Barrentine v. Vulcan Materials Company, Fla.App. 1968, 216 So.2d 59; All State Building Materials, Inc., v. Peoples National Fund, Inc., Fla.App.1969, 219 So.2d 464.
Therefore, for the reasons above stated, the order of reinstatement here under review be and the same is hereby reversed, with directions to dismiss the complaint and the cause.
Reversed and remanded, with directions.